


110 HR 7144 IH: To provide for a national biological data center, and for

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7144
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Duncan introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for a national biological data center, and for
		  other purposes.
	
	
		1.National Biological Data
			 Center
			(a)In
			 generalThe Secretary of the
			 Interior, acting through the United States Geological Survey, shall—
				(1)establish a
			 national biological data center (in this Act referred to as the
			 center) to collect nonhuman biological data and make such data
			 available for public use; and
				(2)seek to enter into
			 a contract with a small business for the purpose of managing the center.
				(b)Contract
			 TermThe contract under
			 subsection (a) shall have a term of 10
			 years.
			(c)Entity
			 selection
				(1)Competitive
			 proceduresThe Secretary shall use competitive procedures (as
			 defined in section 4(5) of the Office of Federal Procurement Policy Act (41
			 U.S.C. 403(5))) to enter into the contract under
			 subsection (a).
				(2)Qualification
			 requirementsTo qualify to participate in the competitive
			 procedures under paragraph (1), a small business shall have—
					(A)no more than 500
			 employees;
					(B)demonstrated
			 expertise in—
						(i)managing
			 scientific and technical information;
						(ii)implementing
			 scientific information projects;
						(iii)presenting
			 scientific data in an objective manner; and
						(iv)managing
			 interagency collaborations related to scientific and technical information;
						(C)demonstrated
			 involvement with biodiversity information programs and the National Biological
			 Information Infrastructure of the United States Geological Survey (through
			 partnership or other form of collaboration); and
					(D)a demonstrated ability and willingness to
			 partner with a research university and a national laboratory with expertise in
			 biodiversity and computational sciences.
					(d)LeadershipThe
			 head of the center shall be appointed by the Secretary, in consultation with
			 the program director of the National Biological Information
			 Infrastructure.
			(e)Duties of the
			 national biological data centerThe duties of the center shall be
			 determined by the Secretary and shall include, at a minimum, the following
			 activities:
				(1)Collect nonhuman biological data from
			 Federal, public, private, and nonprofit entities, including—
					(A)the National
			 Biological Information Infrastructure; and
					(B)institutions and
			 organizations that partner with the National Biological Information
			 Infrastructure.
					(2)Develop partnerships with public and
			 private entities that are nationally recognized for computational capabilities
			 and computer capacity to allow the center to efficiently develop a digital
			 network for the storage and retrieval of data collected under
			 paragraph (1).
				(3)Develop
			 partnerships with academic and scientific institutions in the United States to
			 increase the quantity of data—
					(A)collected under
			 paragraph (1); and
					(B)made available for
			 public use under
			 paragraph (4).
					(4)Subject to Federal statutes and regulations
			 relating to the disclosure of information collected under
			 paragraph (1), including statutes and
			 regulations related to intellectual property and section 552 of title 5, United
			 States Code, make available for use by Federal, State, and local governments
			 and members of the public any federally funded data collected under
			 paragraph (1).
				(5)Make the data described in
			 paragraph (4) available—
					(A)through a single
			 electronic search function; or
					(B)in any case in
			 which such data is not electronically maintained, at a one location.
					(6)Organize and manage
			 data collected under
			 paragraph (1) in a manner that—
					(A)enables efficient
			 and effective use of the data by the public;
					(B)presents the data
			 in an objective manner; and
					(C)is consistent with efforts made by the
			 National Biological Information Infrastructure to organize and manage nonhuman
			 biological data for public use.
					(7)Prepare
			 compilations that combine data from multiple data sets to improve the ease of
			 use of such data sets by Federal, State, and local governments and by members
			 of the public.
				(8)Conduct public awareness activities that
			 promote the use of the data made available under
			 paragraph (4) for purposes of
			 encouraging—
					(A)economic
			 development;
					(B)the development of
			 public policy (including policy relating to land use, economic development,
			 conservation, and preservation);
					(C)scientific
			 research; and
					(D)science,
			 technology, engineering, and mathematics education.
					(9)Hold an annual conference on nonhuman
			 biological data collection for experts from Federal, State, and local
			 governments and public and private entities for the purpose of providing advice
			 to the head of the center related to improving the performance of the
			 center.
				(10)Collect fees from
			 State and local governments and members of the public for the use of—
					(A)compilations
			 prepared under
			 paragraph (7); and
					(B)other products
			 produced by the center, except that the center may not collect a fee solely for
			 accessing data collected by the center from another source.
					(f)Duties of other
			 entities
				(1)In
			 generalSubject to Federal
			 statutes and regulations relating to the disclosure of information collected
			 under
			 subsection (d)(1), including statutes and
			 regulations related to intellectual property and section 552 of title 5, United
			 States Code, any entity that collects or stores federally funded data on or
			 after the end of the one-year period beginning on the date of enactment of this
			 Act shall submit or make available such data to the center, in a form and
			 manner described in standards published by the center, unless such data has
			 been submitted to the National Biological Information Infrastructure.
				(2)National
			 Biological Information InfrastructureSubject to Federal statutes and regulations
			 relating to the disclosure of information collected under
			 subsection (d)(1), including statutes and
			 regulations related to intellectual property and section 552 of title 5, United
			 States Code, the National Biological Information Infrastructure shall submit or
			 make available to the center, in a form and manner described in standards
			 published by the center, all federally funded data that it stores or receives.
				(g)Availability of
			 feesSubject to appropriation, fees collected under
			 subsection (d)(10) shall remain
			 available for use by the center for activities under
			 subsection (d).
			(h)
			 Reports
				(1)Annual Report to
			 SecretaryNot later than January 1 of each year following the
			 date of enactment of this Act, the head of the center shall submit to the
			 Secretary of the Interior an annual report containing—
					(A)information on the
			 activities of the center during the preceding fiscal year and the plans of the
			 center for activities in the current fiscal year; and
					(B)such additional
			 information as the Secretary may require.
					(2)Annual Report to
			 CongressNot later than April 1 of each year following the date
			 of enactment of this Act, the Secretary of the Interior shall submit to
			 Congress an annual report on—
					(A)information on the activities of the center
			 during the preceding fiscal year and the plans of the center for activities in
			 the current fiscal year; and
					(B)the administration
			 of the contract entered into under
			 subsection (a).
					(i)Federally funded
			 data definedFor purposes of this Act, the term
			 federally-funded data means nonhuman biological data that is
			 collected, maintained, or stored, in whole or in part, through the use of
			 Federal funds.
			(j)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $8,000,000 per fiscal year. Amounts appropriated under this
			 subsection shall remain available until expended.
			
